Dismissed and Memorandum Opinion filed November 29, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00907-CV

      IN THE ESTATE OF FOREST BENNETT SMITH, DECEASED


                    On Appeal from the Probate Court No. 4
                            Harris County, Texas
                      Trial Court Cause No. 428751-401

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed November 15, 2017. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On November 27, 2017, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b).
      On February 13, 2018, this court granted appellant’s motion to abate the
appeal because the parties notified this court they had reached an agreement to settle
the issues on appeal. The parties were directed to file a motion to dismiss the appeal
or other dispositive motion on or before April 11, 2018. On June 5, 2018, this court
granted appellant’s motion to extend the abatement period through July 16, 2018.
On September 5, 2018, no dispositive motion having been filed, this court reinstated
this appeal.

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                          2